DETAILED ACTION

The amendment filed on September 23, 2021 has been entered.

Drawings
The drawings were received on September 23, 2021. These drawings are NOT acceptable because they appear to introduce new matter; specifically, in Fig. 3, the specifics of the indication of the seals 103 now added to the drawing appears to be new matter, particularly as to the locations, shapes, and sizes thereof.

Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 stand/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 3, the recitation “configured to hold” renders the claim vague and indefinite because structural cooperation has not been positively set forth for the roll which is now positively claimed, and it is suggested to change the subject recitation to      --that holds-- or the like; in line 7, the recitation “the drive roller” (as suggested by the 
“wherein actuation of the motor results in a noise level of dispensing actuation, according to Dispenser Noise Test, of less than 53 A-weighted decibels based at least in part on the motor being partially within the feed roller and the seal”

renders the claim vague and indefinite as to what disclosed structure is being set forth, particularly as to what is the structure that causes or otherwise results in such a noise level (e.g., it is noted that “the structure that causes or otherwise results in such a noise level” includes considerations such as, as previously stated, from what distance is the noise measured, whether there is intervening structure between the noise level measurement device and the structure from which the noise is generated, as well as factors such as the material from which the components surrounding the sound-generating components are made, etc.).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kanbar et al. in view of Official Notice as evidenced by the Hintze, pn 2,297,220, Whelan, pn 3,591,315, and/or Swank, pn 4,399,080.
Kanbar substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
a roll (e.g., 24);
a housing (e.g., 12) configured to hold the roll;

a motor (e.g., 42) operably connected to the drive roller to drive rotation of the feed roller, and wherein the motor is at least partially within the feed roller (e.g., see Fig. 4);
a motor housing (e.g., 30) operably connected to the motor to support the motor within the feed roller;
a seal positioned between the motor housing and the motor to dampen vibrations caused by operation of the motor; and
wherein actuation of the motor results in a noise level of dispensing actuation, external to the housing, of less than 53 A-weighted decibels based at least in part on the motor being partially within the feed roller and the seal (e.g., as best understood, this limitation does not correspond to any specific additional structure of the claimed invention, so it must be considered that Kambar discloses all of the claimed structure (“partially” notwithstanding) as best understood from the claims and thus it must be fully capable of performing the same function; additionally it is noted that the body of the claim does not require the motor to be partially within the feed roller, but the noise level appears to be based on “partially” which is an alternative and not necessary to meet the claim);
[claim 2] wherein actuation of then motor results in the noise level of the dispensing actuation to be less than 50 A-weighted decibels based at least in part on the motor being partially within the feed roller (it is noted that the body of the claim does 
[claim 3 (from 2)] wherein actuation of then motor results in the noise level of the dispensing actuation to be less than 48 A-weighted decibels based at least in part on the motor being partially within the feed roller (it is noted that the body of the claim does not require the motor to be partially within the feed roller, but the noise level appears to be based on “partially” which is an alternative and not necessary to meet the claim);
[claim 4] wherein actuation of then motor results in the noise level of the dispensing actuation being less between 45.6 and 53 A-weighted decibels based at least in part on the motor being partially within the feed roller (it is noted that the body of the claim does not require the motor to be partially within the feed roller, but the noise level appears to be based on “partially” which is an alternative and not necessary to meet the claim);
[claim 5] wherein actuation of then motor results in the noise level of the dispensing actuation being between 45.6 and 50 A-weighted decibels based at least in part on the motor being partially within the feed roller (it is noted that the body of the claim does not require the motor to be partially within the feed roller, but the noise level appears to be based on “partially” which is an alternative and not necessary to meet the claim);
[claim 6] wherein actuation of then motor results in the noise level of the dispensing actuation being between 45.6 and 47.4 A-weighted decibels based at least in part on the motor being partially within the feed roller (it is noted that the body of the 
[claim 7] comprising a power supply (e.g., 64) operably connected to the motor to drive the motor, wherein the power supply is outside of the feed roller (e.g., see Fig. 2).
Thus, Kanbar lacks a seal as follows:
[from claim 1] a seal positioned between the motor housing and the motor to dampen vibrations caused by operation of the motor.
However, the Examiner takes Official notice that such seals are old and well-known in the art and provide various well known benefits including damping and noise-reduction. As evidence in support of the taking of Official notice, Hintze (e.g., see claim 4, lines 3-7); Whelan (e.g., see Fig. 4, specifically the non-metallic material provided between the motor 58 and the motor housing 62; and Swank (e.g., see 40, Fig. 3, see col. 3, lines 61-68 and col. 4, lines 11-14). Therefore, it would have been obvious to one having ordinary skill in the art to provide such a seal around the motor of Kanbar to gain the well-known benefits including those described above.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
January 12, 2022